897 F.2d 1168
283 U.S.App.D.C. 146
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.In re Petition of Terry Lee GEALTO.
Division No. 90-3.
United States Court of Appeals, District of Columbia Circuit.
March 12, 1990.

Before MACKINNON, Presiding, BUTZNER and PELL, Senior Circuit Judges.
ORDER
PER CURIAM.


1
The letter of Terry Lee Gealto of February 23, 1990 is considered by the court as a petition to direct Independent Counsel Lawrence E. Walsh to investigate certain suggested allegations in United States v. Poindexter, presently being tried in the District Court;  and upon consideration of said petition, it is


2
ORDERED, sua sponte, that the petition is denied for lack of jurisdiction.